 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPickle Bill's, Inc. and Hotel, Motel, RestaurantEmployees and Bartenders Union Local No. 10,AFL-CIO. Case 8-CA-9453September 29, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 7, 1976, the National Labor RelationsBoard, in the absence of exceptions, issued an Orderin the above-captioned proceeding in which itdirected, inter alia, the Respondent to make wholeLinda Clingan and Irene Minko for their lossesresulting from the Respondent's unfair labor prac-tices in violation of Section 8(a)(1) and (4) of the Act.On December 23, 1976, the United States Court ofAppeals for the Sixth Circuit entered its judgmentenforcing in full the Board's Order. A controversyhaving arisen over the amount of backpay due underthe terms of the Board's Order as enforced by thecourt, the Regional Director for Region 8 on April27, 1977, issued and duly served on the Respondentby registered mail a backpay specification and noticeof hearing setting forth the amount due the discrimi-natees under the Board's Order and notifying theRespondent that it must file a timely answerpursuant to the Board's Rules and Regulations,Series 8, as amended. The Respondent failed to filean answer. On June 30, 1977, counsel for the GeneralCounsel filed with the Board in Washington, D.C., aMotion for Summary Judgment based on Respon-dent's failure to file an answer in compliance withSection 102.54 of the Board's Rules and Regulations.The Board, on July 21, 1977, issued an ordertransferring this proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:1 224 NLRB 413 (1976), Chairman Fanning concurring in part anddissenting in part.Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto ....: * * * *(c) ... If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate.Numerous, though unsuccessful, attempts weremade to contact the Respondent. Since the Respon-dent has not filed an answer to the specification noroffered any explanation for failing to do so, inaccordance with the rules set forth above, theallegations of the specification are deemed to beadmitted as true and are so found by the Board.Accordingly, the Board finds on the basis of theallegations of the backpay specification, which areaccepted as true, the facts as set forth therein, andconcludes that the net backpay due the discrimina-tees, Linda Clingan and Irene Minko, is as stated inthe computation of the specification, and hereinafterorders that payment be made by the Respondent toeach and every discriminatee named below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Pickle Bill's, Inc., Cleveland, Ohio, its officers,agents, successors, assigns, trustees in bankruptcy,court appointed receivers, and any other like official,shall make whole each of the discriminatees namedbelow by payment to each of them the amount setforth adjacent to their names, plus interest accrued atthe rate to be computed in the manner set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), IsisPlumbing & Heating Co., 138 NLRB 716 (1962), untilpayment of all backpay due, less tax withholdingsrequired by Federal and state Law:Linda ClinganIrene Minko$4,317.852,691.04232 NLRB No. 104630